AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                     Jose Luis Lopez-Lorenzo                                 Case Number:            3:18-mj-21851-~
                                                                             Anthony Edward Colombo
                                                                             Defendant's Attorney,                   .... -

REGISTRATION NO. 79398298                                                                                    FILED
THE DEFENDANT:                                                                                                OCT 0 2 2018
 r:8l pleaded guilty to count( s) 1 of Complaint
                                                                                                      CLERK US      DISTR.I~   I
 D was found guilty to count( s)                                                      DISTRiCT OF CALIFORNIA
   after a plea of not guilty.                                             BY         \~(            DEPUTY
   Accordingly, the defendant 1s adjudged gmlty of such count(s), wh1ch mvolve the followmg offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count(s)
                                                                         ------------------------------------
 0 Count(s) -----------------------------------dismissed on the motion of the United States.


                                                                IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 r:8l Assessment: $10 WAIVED    r:8l Fine: WAIVED
 r:8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, October 2, 2018
                                                                           Date of Imposition of Sentence



                                                                           IIidc&iLLocK
                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                                         /?,(){3
                                                                                                                 3:18-mj-21851-BLivl
